Case 18-07762-JJG-11          Doc 542      Filed 09/24/19       EOD 09/24/19 13:38:01          Pg 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 IN RE:                                                   )
                                                          )       Case No. 18-07762-JJG-11
 FAYETTE MEMORIAL HOSPITAL                                )
 ASSOCIATION, INC. d/b/a FAYETTE                          )
 REGIONAL HEALTH SYSTEMS,                                 )
      Debtor.                                             )
                                                          )


    DEBTOR’S LIMITED OBJECTION TO EMERGENCY STAFFING SOLUTIONS,
  INC.’S APPLICATION FOR ADMINISTRATIVE PRIORITY CLAIM PURSUANT TO
                            11 U.S.C. § 503(b)(1)


        Fayette Memorial Hospital Association, Inc., d/b/a Fayette Regional Health Systems

(“Fayette” or the “Debtor”) by the undersigned counsel, hereby files its limited objection to Emergency

Staffing Solutions, Inc.’s [Amended] Application for Administrative Priority Claim Pursuant to 11 U.S.C. §

503(b)(1) [DN 523] (the “ESS Claim”) filed by Emergency Staffing Solutions, Inc., (“ESS”) and states

as follows:

        1.      On October 10, 2018 (the “Petition Date”), the Debtor filed a voluntary petition in

this Court for reorganization relief under Chapter 11 of Title 11 of the United States Code (the

“Bankruptcy Code”).

        2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

Venue of this case and this Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

        3.      On September 3, 2019, ESS filed the ESS Claim seeking allowance and payment of an

administrative expense claim in the amount of $75,449.99 due and owing pursuant to the terms of a

Coverage Services Agreement.
Case 18-07762-JJG-11          Doc 542      Filed 09/24/19     EOD 09/24/19 13:38:01         Pg 2 of 3


        4.      Upon review of the invoices supporting the ESS Claim, the Debtor has determined

that the ESS Claim should be reduced to $67,199.99, and that Invoice No. 38063 has a zero balance.

        5.      Furthermore, the Debtor has no current authorization to use cash collateral, and the

Debtor is in the process of reconciling all administrative expense claims in this case to determine the

sufficiency of remaining assets to satisfy such claims.

        6.      The Debtor therefore requests that to the extent the ESS Claim is allowed, payment

of the allowed ESS Claim should be made only upon further order of the Court at a time when other

similarly situated administrative expense claims are paid.

        WHEREFORE, the Debtor respectfully requests the Court enter an Order reducing the ESS

Claim to $67,199.99, and providing that such claim shall be paid only upon further order of the Court

and at a time when other similarly situated administrative expense claims are paid.

        Respectfully submitted this 24th day of September, 2019,


                                                       /s/ Wendy D. Brewer
                                                Wendy D. Brewer (#22669-49)
                                                FULTZ MADDOX DICKENS PLC
                                                333 N. Alabama Street, Ste. 350
                                                Indianapolis, IN 46204
                                                Telephone: (317) 215-6220
                                                wbrewer@fmdlegal.com

                                                and

                                                Laura M. Brymer
                                                FULTZ MADDOX DICKENS, PLC
                                                101 South Fifth Street, 27th Floor
                                                Louisville, Kentucky 40202
                                                (502) 588-2000 – Telephone
                                                (502) 588-2020 – Facsimile
                                                lbrymer@fmdlegal.com
                                                Attorneys for the Debtor




                                                   2
Case 18-07762-JJG-11          Doc 542      Filed 09/24/19      EOD 09/24/19 13:38:01          Pg 3 of 3


                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Limited Objection was filed electronically this 24th
day of September, 2019. Notice of this filing will be sent to all parties registered to receive such
notice by operation of the Court’s electronic filing system. Parties may access this filing through
the Court’s electronic filing system.


                                                /s/ Wendy D. Brewer
                                                Wendy D. Brewer (#22669-49)




                                                   3
